DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transmitter must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 3, line 11 recites “components a have” which should be --components have a--.
Page 3, line 20 recites “electricity mains, but could also a” which should be --electricity means, but could also be a--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the external current conductor" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The external current conductor was introduced in claim 3 not claim 1. For examination purposes claim 5 will be read as being dependent on claim 3.
Claim 6 is rejected based on its dependency of claim 5. 
Claim 11 contains the trademark/trade names NFC, Bluetooth, and ZigBee.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the wireless transmitter and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by van den Berg (U.S. 6,598,560).
Regarding claim 1, van den Berg discloses a milking system for milking a dairy animal, comprising: a milking cup 3 (Figure 1) to be attached to a teat of the dairy animal and milking milk from the dairy animal (Abstract, lines 2-3), and an electronic component with as sensor 15 which is arranged in or on the milking cup for measuring a value of a variable related to the milking (Abstract, lines 8-9), a transmitter 17/19 for transmitting the measured values (Abstract lines 7-8), and a power supply 21 for supplying the sensor and/or the transmitter with electrical energy (Column 3, lines 41-42), wherein the power supply comprises an inductive power supply with a first coil component 23 and a second coil component 24, wherein the first coil component and the electronic component are electrically connected to each other in a direct and fixed manner (23 connected to 15/16), and wherein the second coil component is electrically directly connectable to an external source of electrical energy 24 (Column 3, lines 51-52), wherein the milking system furthermore comprises a fastening means 9 which holds the first coil component and the second coil component together, even during milking (Column 1 lines 15-17).

Regarding claim 3, van den Berg discloses the milking system as claimed in claim 1 as stated above, further comprising an external source of electrical energy (Column 3, lines 51-52) which is 4Docket No. 521946US Preliminary Amendmentelectrically connected to the second coil component by an external current conductor (Column 2, lines 36-40; Column 3, lines 66-67).
Regarding claim 4, van den Berg discloses the milking system as claimed in claim 3 as stated above, wherein the second coil component comprises a housing 2 (Column 3, lines 51-52) containing a coil 24 and a connection between the coil and the external current conductor (Column 3, lines 51-52) which connection is integrally molded on or cast in.
Regarding claim 5, van den Berg discloses the milking system as claimed in claim [3] (See 112 rejection) as stated above, wherein the transmitter is configured to transmit the measured value via the first coil component, the second coil component, and the external conductor (Column 3, lines 56-58 and 66-67).
Regarding claim 7, van den Berg discloses the milking system as claimed in claim 1 as stated above, wherein the transmitter is comprises a wireless transmitter (Column 1, lines 49-50).
Regarding claim 8, van den Berg discloses the milking system as claimed in claim 1 as stated above, wherein the milking cup comprises an energy store 21 (Column 3, lines 41-45) which is configured to be charged by means of the power supply.
Regarding claim 9, van den Berg discloses the milking system as claimed in claim 8 as stated above, wherein furthermore the power supply is configured to detect if the electrical power supply is lost in at least the first coil component (Column 3, lines 41-50) and the transmitter is configured to transmit an alarm signal, spending on said detection (Column 3, lines 56-58).

Regarding claim 11, van den Berg discloses the milking system as claimed in claim 7 as stated above, wherein the wireless transmitter comprises an optical transmitter (Column 1, lines 53-56).
Regarding claim 12, van den Berg discloses the milking system as claimed in claim 7 as stated above, wherein the wireless transmitter comprises an infrared transmitter (Column 1, lines 53-55).
Regarding claim 13, van den Berg discloses the milking system as claimed in claim 3 as stated above, wherein the external current conductor is an electric wire (Column 2, lines 36-40; Column 3, lines 66-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over van den Berg (U.S. 6,598,560) as applied to claim 1 above, and further in view of Drabant et al. (GB 2,079,956).
Regarding claim 6, van den Berg discloses the milking system as claimed in claim 5 as stated above. 
Van den Berg fails to disclose wherein the transmitter comprises a modulator in order to provide a voltage signal on the first coil component, which voltage signal is modulated as a function of the measured value.
Drabant et al. teaches, in the analogous art of milking devices, a transmitter 2 (Figure 1) comprising a modulator 28 (Page 3, lines 78-86) in order to provide a voltage signal on the first coil component, which voltage signal that is modulated as a function of the measured value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milking system as disclosed by van den berg and add the modulator as taught by Drabant in order to allow the transmitter to adapt based on the requirements of the operation (Page 3, lines 89-92). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL L RYDBERG/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642